 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 HABAKKUIA MALONE, et al.,                              Case No.: 2:21-cv-00574-APG-VCF

 4          Plaintiffs                                  Order Granting Unopposed Motion to
                                                                     Dismiss
 5 v.
                                                                      [ECF No. 7]
 6 DEPOSITORS INSURANCE COMPANY, et
   al.,
 7
        Defendants
 8

 9         The defendants moved to dismiss the complaint on a variety of grounds. ECF No. 7. The

10 plaintiffs failed to respond. I therefore grant the motion as unopposed. LR 7-2(d).

11         I THEREFORE ORDER that the defendants’ motion to dismiss (ECF No. 7) is

12 GRANTED as unopposed. The clerk of court is instructed to enter judgment accordingly and

13 to close this case.

14         DATED this 28th day of April, 2021.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
